7/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 16, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on May 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10, 904,721 and U.S. Patent No. 10,560,817 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David D. Brush (Reg. No. 34,577) on May 24, 2022.

The application has been amended as follows: 

1. (Currently Amended)	A method for transmitting downlink data from a mobile communication network to a mobile terminal, the method comprising the following acts:
	transmitting, from a mobile terminal to a first network entity of said mobile communication network, a parameter indicating that the mobile terminal wishes to use signalling messages rather than a data transport channel for transmission of downlink data; 
transmitting, from the first network entity of said mobile communication network to the mobile terminal, an alert message following reception, by a second network entity of said mobile communication network, of said downlink data; 
in response to the alert message, transmitting a response message from the mobile terminal to the first network entity; and
following transmission of the response message to the first network entity, transmitting, from a thirdat least one signalling message in which the downlink data received by the second network entity of said mobile communication network have been inserted, in response to a fourth network entity having determined on the basis at least of said parameter that signalling messages are to be used for the transmission of the downlink data to the mobile terminal.

2.  (Cancelled)

4. (Cancelled)	

6. (Currently Amended) 	The method as claimed in claim 1, wherein said first network entity is the same network entity as said third network entity and/or said fourth network entity.

8. (Currently Amended) A mobile terminal configured to be used with a mobile communication network comprising a first network entity able to receive downlink data intended for the mobile terminal, wherein the mobile terminal comprises:
	a processor configured to:
send, to a second network entity of the mobile communication network, a parameter indicating that the mobile terminal wishes to use signalling messages rather than a data transport channel for the transmission of the downlink data; 
receive, from the second network entity of said mobile communication network, an alert message following reception, by the first network entity, of said downlink data;
in response to the alert message, transmit a response message to the second network entity; and
following the transmission of the response message to the second network entity, receive from a third network entity of the mobile communication network at least one signalling message in which the downlink data received by said first network entity have been inserted, in response to a fourth network entity having determined on the basis at least of said parameter that signalling messages are to be used for the transmission of the downlink data to the mobile terminal.

9. (Cancelled)

14. (Currently Amended)	A method for transmitting downlink data from a mobile communication network to a mobile terminal, the method comprising the following acts performed by 
	sending, to a first network entity of said mobile communication network, a parameter indicating that the mobile terminal wishes to use signalling messages rather than a data transport channel for transmission of the downlink data; 
receiving, from the first network entity of said mobile communication network, an alert message following reception, by a second network entity, of said downlink data;
in response to the alert message, sending a response message to the first network entity; and
following the sending of the response message to the first network entity, receiving, from a third the downlink data received by the second and which is sent in response to a fourth network entity having determined on the basis at least of said parameter that signalling messages are to be used for the transmission of the downlink data to the mobile terminal.

15. (Cancelled)

18. (Currently Amended) 	The method as claimed in claim 14, wherein said first network entity is the same network entity as said third


Allowable Subject Matter
Claims 1, 3 – 8, 10 – 14, and 16 – 20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In interpreting the current claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

SONG discloses generating an application data message for an application with a wireless device, evaluating one or more criteria for determining whether to send the application data message via a data radio bearer (DRB) channel  or via a signaling radio bearer (SRB) channel that communicatively couples with the wireless device to a network resource, and sending the application data message to the network resource via the SRB channel based on determination. While SONG discloses sending application data via DRB or SRB, SONG does not explicitly disclose “a parameter indicating that the mobile terminal wishes to use signalling messages rather than a data transport channel for transmission of downlink data; transmitting, from the first network entity of said mobile communication network to the mobile terminal, an alert message following reception, by a second network entity of said mobile communication network, of said downlink data; in response to the alert message, transmitting a response message from the mobile terminal to the first network entity; and following transmission of the response message to the first network entity, transmitting, from a third network entity of said mobile communication network to the mobile terminal, at least one signalling message in which the downlink data received by the second network entity of said mobile communication network have been inserted, in response to a fourth network entity having determined on the basis at least of said parameter that signalling messages are to be used for the transmission of the downlink data to the mobile terminal.”

WENGERTER discloses mobile station receiving first or second scheduling mode, where scheduling mode 1 allows to reduce the L1/L2 control signaling overhead by using a persistent allocation of resources and utilizing blind detection for the reception, demodulation and decoding of the downlink data, and scheduling mode 2 is dynamic scheduling mode that the initial transmission of a packet is signaled via a L1/L2 control channel and retransmissions may or may not be signaled via L1/L2 control channel depending on the HARQ operation (paragraphs [0099] – [0101]). While WENGERTER discloses two scheduling modes, WENGERTER does not explicitly disclose the two scheduling modes “transmitting, from a mobile terminal to a first network entity of said mobile communication network, a parameter indicating that the mobile terminal wishes to use signalling messages rather than a data transport channel for transmission of downlink data; transmitting, from the first network entity of said mobile communication network to the mobile terminal, an alert message following reception, by a second network entity of said mobile communication network, of said downlink data; in response to the alert message, transmitting a response message from the mobile terminal to the first network entity; and following transmission of the response message to the first network entity, transmitting, from a third network entity of said mobile communication network to the mobile terminal, at least one signalling message in which the downlink data received by the second network entity of said mobile communication network have been inserted, in response to a fourth network entity having determined on the basis at least of said parameter that signalling messages are to be used for the transmission of the downlink data to the mobile terminal.”

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “transmitting, from a mobile terminal to a first network entity of said mobile communication network, a parameter indicating that the mobile terminal wishes to use signalling messages rather than a data transport channel for transmission of downlink data; transmitting, from the first network entity of said mobile communication network to the mobile terminal, an alert message following reception, by a second network entity of said mobile communication network, of said downlink data; in response to the alert message, transmitting a response message from the mobile terminal to the first network entity; and following transmission of the response message to the first network entity, transmitting, from a third network entity of said mobile communication network to the mobile terminal, at least one signalling message in which the downlink data received by the second network entity of said mobile communication network have been inserted, in response to a fourth network entity having determined on the basis at least of said parameter that signalling messages are to be used for the transmission of the downlink data to the mobile terminal” as recited in Claim 1. Similar limitations are presented in the amended independent Claims 8 and 14.

Dependent claims 3, 5 – 7, 10 – 13, and 16 – 19 further limit the allowed independent claims 1, 8, and 14. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WANG et al – a first network device sends a relocation request to a second network device, the second network device establishes a connection to a third network device indicated by the relocation request, and sends a response to the first network device and indicates that data is to be sent by using a signaling plane, and then the first network device instructs a source network device to forward the data to a target network device according to a forwarding mode indicated by a handover command

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        


/KHALED M KASSIM/Primary Examiner, Art Unit 2468